Citation Nr: 0418662	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1990 to June 
1991; he also had a period of active duty for training from 
June 1975 to October 1975.  The record reflects unverified 
periods of inactive duty training, to include one such period 
in October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the appellant's application to reopen a previously denied 
claim of service connection for bilateral hearing loss.  The 
appellant disagreed and this appeal ensued.  

In February 2001, the Board reopened the previously denied 
claim and remanded it to the RO for further development.  By 
a November 2001 decision, the Board denied the claim.  The 
appellant sought relief to the United States Court of Appeals 
for Veterans Claims (Court), which, in October 2002, vacated 
the Board's decision and remanded the case for further 
action.  The Board remanded the case to the RO in August 2003 
for further evidentiary development.  


FINDINGS OF FACT

1.  Defective hearing was recorded on the appellant's 
November 1974 Louisiana Army National Guard Report of Medical 
Examination, at enlistment.  

2.  There is no competent medical evidence that the 
appellant's pre-service bilateral hearing loss increased in 
severity from June 1975 to October 1975 while on active duty 
for training.  

3.  The appellant's pre-service bilateral hearing loss did 
not increase in severity from November 1990 to June 1991 
while on active duty.  



CONCLUSION OF LAW

Bilateral hearing loss was not aggravated by the appellant's 
active duty or active duty for training.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in October 1999, and there 
is no issue as to provision of a form or instructions for 
applying for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 
C.F.R. §§ 3.150, 3.159(b)(2) (2003).  The United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi (Pelegrini II), No. 01-944, U.S. Vet. 
App. (June 24, 2004) (granting motion for reconsideration of 
and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, the 
Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1999, and the RO 
initially denied the application to reopen the previously 
denied claim of service connection for hearing loss, the RO 
sent him a November 1999 letter notifying him of the action 
with a copy of the rating decision discussing its reasons.  
By a January 2000 statement of the case, the RO informed him 
of the evidence considered, the legal criteria, and the 
analysis of the claim, including identification of elements 
for which evidence was deficient.  By a February 2001 
decision, the Board reopened the claim, and remanded the 
claim to the RO for further development.  By a March 2001 
letter, the RO told the appellant of the evidence needed to 
show entitlement to service connection for hearing loss, the 
specific information already of record and that evidence 
still needed from him, and what action VA was taking to 
assist him in substantiating his claim.  After obtaining 
additional evidence, the RO issued the appellant a June 2001 
supplemental statement of the case.  

After the Court vacated the Board's November 2001 decision 
denying service connection for hearing loss, the Board 
remanded the claim in August 2003 for additional evidentiary 
development.  Prior to the remand, the Board invited by an 
April 2003 letter additional evidence or argument by the 
appellant's attorney; additional argument was received in 
July 2003.  After the remand, the RO by letter of December 
2003 asked the appellant to provide "any other evidence or 
information that you think will support your claim . . . ."  
By a January 2004 letter, the RO told the appellant of the 
actions taken by VA concerning the audiologist's opinion 
requested by the Board's August 2003 remand.  After receiving 
that opinion, the RO issued to the appellant and his attorney 
a March 2004 supplemental statement of the case, which 
informed him of the evidence considered, the legal criteria, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  As early as 1999, the 
RO notified the appellant of the need for information or 
evidence concerning the claim.  In response, the appellant 
provide evidence directly to VA and identified sources of 
treatment; records from these sources are associated with the 
claims file.  The appellant has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claim, of the information and evidence he 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claim.  See Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II , to decide the 
appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The evidence of record includes the 
service medical records, VA clinical, treatment, and hospital 
records, private medical records, lay statements, submissions 
from the appellant, and documentation of efforts to obtain 
evidence from health care sources identified by the 
appellant.  In February 2004, the claims file was reviewed by 
a VA examiner, who rendered a medical opinion pertinent to 
this case.  The appellant has not identified any additional 
VA or private treatment records with regard to the claim.  
There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  There must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2003).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2003).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2003).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
38 C.F.R. § 3.309(a) (2003); Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Impaired hearing is considered a disability warranting 
service connection when auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
of at least three of these frequencies are 26 dB or greater; 
or when speech recognition scores are less than 94 percent 
using the Maryland CNC test.  38 C.F.R. § 3.385 (2003).  The 
April 2001 VA audiological evaluation pure tone thresholds, 
in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
75
70
60
LEFT
60
70
40
40
40

This most recent audiometric evaluation documents a current 
bilateral hearing loss, thereby satisfying the initial 
element of a service-connection claim.  

Defective hearing was recorded on the appellant's November 
1974 Louisiana Army National Guard Report of Medical 
Examination.  Pure tone thresholds, in ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
X
45
LEFT
20
45
35
X
35

The appellant was found qualified for enlistment.  By some 
medical authorities, thresholds of from 0 dB to 20 dB 
represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Under these criteria, the appellant 
had bilateral hearing loss prior to entry into service.  

The key question in this case is whether the documented pre-
service bilateral hearing loss increased in severity during 
the appellant's period of active duty for training or his 
period of active duty.  The appellant served on active duty 
for training from June 1975 to October 1975.  He contends his 
pre-service bilateral hearing loss was aggravated while on 
active duty for training.  Lay persons are free to offer an 
eyewitness account of visible symptoms, but are not competent 
to provide a medical diagnosis.  Espitiru v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The record does not indicate 
the appellant has medical expertise, and thus his statements 
standing alone do not constitute competent medical evidence.  

The appellant contends his hearing loss increased in severity 
during his basic training when he was exposed to acoustic 
trauma on a firing range.  The statements of a private 
physician in December 1998 and December 1999 suggest the 
possibility of hearing loss due to acoustic trauma on a 
firing range during basic training.  However, an audiological 
evaluation was not performed between June 1975 and October 
1975.  Therefore, there is no competent medical evidence 
contemporaneous with this period of service documenting an 
increase in the appellant's pre-service bilateral hearing 
loss during his period of active duty for training.  

The appellant served on active duty in support of Operations 
Desert Shield/Desert Storm from November 30, 1990, to June 7, 
1991.  The December 1990 Army audiological evaluation 
recorded pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
80
90
70
LEFT
45
60
30
40
30

The January 1991 private audiological evaluation, conducted 
at the request of the Army, provided measurements of pure 
tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
75
75
60
LEFT
45
60
30
40
35

The impression was severe sensorineural hearing loss of the 
right ear and moderate sensorineural hearing loss of the left 
ear.  

The June 1991 Army audiological evaluation, conducted when 
the appellant demobilized from Operations Desert 
Shield/Desert Storm, revealed pure tone thresholds, in dB, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
E-6
E-6
E-7
X
X
LEFT
70
35
45
45
50

These audiometric measurements do not demonstrate an increase 
of hearing impairment from November 1990 to June 1991.  In 
December 1990, the average pure tone threshold was 80 dB in 
the right ear and 41 dB in the left ear.  In January 1991, 
the average pure tone threshold was 74 dB in the right ear 
and 42 dB in the left ear.  In June 1991, the examiner 
indicated an inability to validate the right ear and noted 
error code #6 and #7.  The average pure tone threshold was 49 
dB in the left ear.  Between December 1990 and January 1991, 
the right ear showed a six dB reduction, while the left ear 
showed a one dB increase.  Between December 1990 and June 
1991, there was an unmeasurable difference in the right ear 
and an eight dB increase in the left ear.  

In response to the Court's Order of October 2002, the Board 
remanded the case in August 2003 in part for an opinion by 
the VA audiologist who evaluated the appellant in April 2001.  
The audiologist was asked to opine as to whether the six dB 
difference in the appellant's right ear between December 1990 
and January 1991, and the eight dB difference in the 
appellant's left ear between December 1990 and June 1991, 
represented an appreciable or statistically significant 
increase in hearing impairment.  

The audiologist responded with a March 2004 addendum to the 
April 2001 examination report.  In the addendum, the 
audiologist reported he reviewed the claims file and 
concluded the test results were essentially unchanged for the 
right and left ear.  "Therefore, a comparison of the test 
results of the dates mentioned does not indicate any 
appreciable nor significant change in hearing impairment."  

In contrast, the appellant's attorney points to a December 
1998 report by a private physician, wherein the physician 
concluded the differences were "not typical hearing loss of 
noise induced hearing loss; but, with the exposure that he 
had, I cannot say that some of this loss was not due to the 
noise exposure on the rifle range - it is possible that some 
could have been."  The physician reiterated this opinion in 
a December 1999 letter.  

The opinion expressed by the private physician in the 
December 1998 and December 1999 documents is certainly 
probative on the key question in this case.  The language 
used by the physician, however, indicates only it is 
"possible" that "some" of an increase in severity "could 
have been" due to in-service acoustic trauma (given the 
appellant's statements of his history, the physician's 
expertise, and the audiometric evidence available to the 
physician, but absent the entire claims file of evidence 
available to the Board and to the VA audiologist).  Though an 
opinion need not be expressed in absolute certainty, see 
Lathan v. Brown, 7 Vet. App. 359 (1995) (medical opinion need 
not be expressed in terms of certainty); Alemany v. Brown, 9 
Vet. App. 518 (1996) (use of "possible" sufficed to create 
competent medical evidence of a relationship); Molloy v. 
Brown, 9 Vet. App. 513 (1996) (use of "could" would have 
rendered opinion competent medical evidence); Watai v. Brown, 
9 Vet. App. 441 (1996) ("quite possibly might" sufficient 
to generate competent medical evidence), the private 
physician's opinion must be balanced with the opinion of the 
VA audiologist in February 2004.  Unlike the private 
physician, the VA audiologist had access to the entire claims 
file, reviewed the complete documented audiometric history of 
the appellant, and concluded there was no significant 
difference between the audiometric results recorded during 
the period of service in support of Operations Desert 
Shield/Desert Storm.  For these reasons, the weight of the 
evidence favors the Board's reliance on the opinion of the VA 
audiologist as expressed in the April 2001 audiometric 
examination and the February 2004 addendum.  

Based on this evidence, the Board concludes the appellant's 
pre-service bilateral hearing loss did not undergo an 
increase in severity while he was ordered to active duty in 
support of Operations Desert Shield/Desert Storm.  Hence, the 
Board finds that the pre-service bilateral hearing loss was 
not aggravated by service and that service-connection is not 
warranted for bilateral hearing loss.  


ORDER

Service-connection for bilateral hearing loss is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



